Russell, J.
1. When a petition sets forth specific allegations of negligence, hut also includes a general allegation of negligence, the specific will he considered as amplification of the general, and the plaintiff's right of recovery depends upon the establishment of negligence on one *310or more of tlie specific particulars alleged. Palmer Brick Co. v. Chenall, 119 Ga. 837 (6), (47 S. E. 329).
Decided June 7, 1911.
Action for damages; from city court of Atlanta — Judge Reid. June 24, 1910.
Anderson, Felder, Rountree & Wilson, for plaintiff.
Qolquitt & Gonyers, for defendant.
2. When a petition asserting a right of action for personal injuries makes two particular and distinct specifications of negligence, and follows these with the words, “and in causing the accidents and injuries to plaintiff under the facts and circumstances heretofore alleged,” this language should be treated as a mere general allegation of negligence within the purview of tlie rule stated in the foregoing headnote. Harris v. Southern Ry. Co., 129 Ga. 388, 391 (58 S. E. 873).

Judgment affirmed.